         Case 1:20-cr-00288-LJL Document 45
                                         44 Filed 09/17/20
                                                  09/16/20 Page 1 of 2

United States v. Thomas Baker et al.                             September 16, 2020
Hon. Lewis J. Liman                                                     Page 1 of 2




                                                    September 16, 2020

By ECF

Honorable Lewis J. Liman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Thomas Baker, et al., 20 Cr. 288 (LJL)

Honorable Judge Liman:

       I represent Tony McNair in the above-captioned case. Jointly with the
Government, and with counsel for codefendants Thomas Baker and Kitwane
Parkinson, I write to request a 45-day adjournment of the conferences presently
scheduled for Monday, September 21, 2020 (as to Tony McNair), September 23, 2020
(as to Thomas Baker), and September 28, 2020 (as to Kitwane Parkinson). This is
the first request by any party for an adjournment in this case.

       Discovery in the case is voluminous and includes surveillance footage, body
camera footage, cellular phone downloads, cell site location information, and nearly
one thousand pages of medical records. Counsel for each defendant requires
additional time to review. In addition, although the Government produced discovery
to the Metropolitan Correctional Center (MCC), where all three defendants are
incarcerated, on or about August 13, 2020, Mr. McNair, Mr. Parkinson, and Mr.
Baker have yet to receive, let alone review, their copies of discovery. The Government
is currently inquiring with the MCC as to why the materials have not been provided
to the defendants. Finally, while the Government believes that it has completed
production of the Rule 16 discovery currently in its possession, it intends to produce
additional items, including New York Police Department reports, in the next two
weeks.

       The parties consent to the exclusion of time under the Speedy Trial Act. Thank
you for your consideration of this request.
         Case 1:20-cr-00288-LJL Document 45
                                         44 Filed 09/17/20
                                                  09/16/20 Page 2 of 2

United States v. Thomas Baker et al.                                  September 16, 2020
Hon. Lewis J. Liman                                                          Page 2 of 2

                                         Respectfully submitted,

                                         /s/ Ariel Werner
                                         Ariel Werner
                                         Assistant Federal Defender
                                         (212) 417-8770

CC:    Counsel of record (by ECF)



REQUEST GRANTED.
The conferences will be rescheduled as follows:

The Status Conference for defendant, Tony McNair, previously
scheduled for September 21, is RESCEDULED to November 16,
2020 at 12:00PM.
The Status Conference for defendant, Thomas Baker, previously
scheduled for September 23, is RESCEDULED to November 18,
2020 at 12:00PM.
The Status Conference for defendant, Kitwane Parkinson,
previously scheduled for September 28, is RESCEDULED to
November 20, 2020 at 12:00PM.

All conferences will be held by telephone and parties are
directed to dial into the Court's teleconference line at
888-251-2909 and use access code 2123101.

The Court excludes time until November 16, 2020 (for Tony
McNair), November 18, 2020 (for Thomas Baker), November 20,
2020 (for Kitwane Parkinson) under the Speedy Trial Act, 18
U.S.C. 3161(h)(7)(A) on the consent of the parties and upon a
finding that the ends of justice outweigh the best interests of the
defendant and the public in a speedy trial in that the time from
now until the respective dates can be used for the Government
to produce and the defendants to review the lengthy discovery
and for the parties to have discussions about the case and its
potential disposition.

      9/17/2020
